Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/370,576 filed on July 08, 2021.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 7-9, 13, 15 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Enquist (US 2017/0062366 A1).
Regarding independent claim 1, Enquist teaches a method, comprising (Figs. 2-7):
providing a substrate (30, para [0035]) having a recess or opening (see annotated figure below) extending from a first surface (top surface) of the substrate (30), at least a portion of the first surface (top surface) of the substrate (30) having a planarized topography (see plain top surface, Fig. 2);
disposing a first conductive material (1, made of Cu, para [0028]) having a first melting point within the recess or opening (see annotated figure below) and forming a first portion (1) of an interconnect structure (conductor 1/barrier 7, para [0034]) of the substrate (30); and
disposing a second conductive material (7 made of Al, para [0028], same material as conductive barrier material 2, para [0033]) having a second melting point different (Cu vs. Al, therefore, the first and second melting points would be different) from the first melting point within the recess or opening (see annotated figure below) and at least partially surrounded by or adjacent to (stacked vertically adjacent) the first conductive material (1), the second conductive material (7) forming a second portion of the interconnect structure (conductor 1/barrier 7, para [0034]) of the substrate (30), the second portion (7) of the interconnect structure extending normal (ʟ- perpendicular) to the plane (horizontal surface) of the substrate (30); and 
providing a barrier layer (2, see Fig. 2) between the substrate (30) and the first conductive material (1).

    PNG
    media_image1.png
    197
    455
    media_image1.png
    Greyscale


Regarding claim 7, Enquist teaches wherein (Fig. 7), the substrate (30) is a first substrate and the interconnect structure (conductor 1 and barrier 7, para [0034]) is a first interconnect structure, and further comprising bonding a second interconnect structure (conductor 1 and barrier 7, para [0034]) of a second substrate (32, para [0036]) to the first interconnect structure by at least one of a direct bond of an insulator material to another insulator material without an adhesive or by a metal to metal diffusion bond (see Fig. 7), thereby forming one of an electrical contact pad or a via.
Regarding claim 8, Enquist teaches wherein (Figs. 2-7), a coefficient of thermal expansion (CTE) of the first conductive material (1, Cu) is different (since Cu vs. Al are different materials, therefore, their CTEs would be different) from a CTE of the second conductive material (7, Al).
Regarding independent claim 9, Enquist teaches a method, comprising (Figs. 2-7):
providing a microelectronic component (Fig. 7) comprising: 
providing a first substrate (30, para [0035]) having a recess or opening (see annotated figure below) extending from a first surface (top surface) of the first substrate (30), at least a portion of the first surface of the first substrate (30, para [0036]) having a planarized topography (see plain top surface, Fig. 2);
disposing a first conductive material (1, made of Cu, para [0028]) having a first melting point within the recess or opening (see annotated figure below), extending normal (perpendicular, wherein Cu is vertically stacked on the horizontal surface) to a plane (horizonal plane) of the first substrate (30) and forming a first portion of a first interconnect structure (conductor 1 and barrier 7, para [0034]) of the microelectronic component (Fig. 7); 26ZP146-0027-US-04PATENT 
disposing a second conductive material (7 made of Al, para [0028], same material as conductive barrier material 2, para [0033]) having a second melting point different (Cu vs. Al, therefore, the first and second melting points would be different) from the first melting point within the recess or opening (see annotated figure below), extending normal to the plane of the first substrate (30) and forming a second portion of the first interconnect structure (conductor 1 and barrier 7, para [0034]) of the microelectronic component, the second portion (7) of the first interconnect structure (conductor 1 and barrier 7, para [0034]) at least partially surrounded by or adjacent to (stacked vertically and adjacent) the first conductive material (1); and
bonding a second interconnect structure (conductor 1 and barrier 7, para [0034], see Fig. 7) of a second substrate (32, para [0036]) to the first interconnect structure (conductor 1 and barrier 7, para [0034]) by at least one of a direct bond of an insulator material to another insulator material without an adhesive or by a metal to metal diffusion bond, thereby forming one of an electrical contact pad or a via with the first interconnect structure (conductor 1 and barrier 7) and the second interconnect structure (conductor 1 and barrier 7) (see Fig. 7).


    PNG
    media_image1.png
    197
    455
    media_image1.png
    Greyscale

Regarding independent claim 13, Enquist teaches a method, comprising (Figs. 2-7):
providing a substrate (30, para [0035]) having a recess or opening (see annotated figure below) extending from a first surface (top surface) of the substrate (30), at least a portion of the first surface of the substrate (30) having a planarized topography (see plain top surface, Fig. 2);
disposing a first conductive material (1, made of Cu, para [0028]) having a first coefficient of thermal expansion (CTE) within the recess or opening (see annotated figure below) and forming a first portion (1) of an interconnect structure (conductor 1/barrier 7, para [0034]), the first portion (1) of the interconnect structure extending normal (ʟ- perpendicular) to a plane (horizontal surface) of the substrate (30); and
disposing a second conductive material (7 made of Al, para [0028], same material as conductive barrier material 2, para [0033]) having a second CTE different (since the first conductive material, Cu and the second conductive material, Al, therefore, the first and second CTEs would be different from each other) from the first CTE within the recess or opening (see annotated figure below), the second conductive material (7) forming a second portion of the interconnect structure (conductor 1/barrier 7, para [0034]) and the second portion of the interconnect structure extending normal (ʟ-perpendicular) to the plane (horizontal surface) of the substrate (30), the first conductive material (1) at least partially surrounding or adjacent to (stacked vertically adjacent) the second conductive material (7)
disposing a barrier layer (2, see Fig. 2) between the substrate (30) and the first conductive material (1).

    PNG
    media_image1.png
    197
    455
    media_image1.png
    Greyscale


Regarding claim 15, Enquist teaches wherein (Fig. 7), the substrate (30, para [0036]) is a first substrate and the interconnect structure (conductor 1 and barrier 7, para [0034]) is a first interconnect structure, and further comprising bonding a second interconnect structure (conductor 1 and barrier 7, para [0034]) of a second substrate (32, para [0036]) to the first interconnect structure by at least one of a direct bond of an insulator material to another insulator material without an adhesive or by a metal to metal diffusion bond (see Fig. 7), thereby forming one of an electrical contact pad or a via.

Allowable Subject Matter
7.	Claims 16-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 16: the prior art of record alone or in combination neither teaches nor makes obvious a method of fabricating a microelectronic component, comprising:
....
planarizing the surface of the substrate, the first conductive material, and the second conductive material and forming a planar bonding surface comprising the first portion and the second portion of the interconnect structure and a planar dielectric surface;	

9.	Claims 2-6, 10-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites “ ….further comprising disposing a layer of the first conductive material over an exposed surface of the second portion of the interconnect structure”.

Claim 3 recites “….further comprising disposing a layer of a third conductive material, different from the first and second conductive materials over an exposed surface of the first and second portions of the interconnect structure”.

Claim 4 recites “….further comprising disposing one or more additional conductive materials having one or more additional melting points different from the first melting point and the second melting point within the recess or opening and forming one or more additional portions of the interconnect structure of the substrate”.

Claim 5 recites “….further comprising disposing the first portion of the interconnect structure and the second portion of the interconnect structure as adjacent vertical layers, extending normal to a plane of the first surface of the substrate”.  

Claim 10 recites “….further comprising disposing one or more additional conductive materials having one or more additional melting points different from the first melting point and the second melting point within the recess or opening of the first substrate and forming one or more additional portions of the first interconnect structure of the first substrate”.

Claim 14 recites “….further comprising disposing one or more additional conductive materials having one or more additional coefficients of thermal expansion different 28ZP146-0027-US-04PATENTfrom the first CTE and the second CTE within the recess or opening and forming one or more additional portions of the interconnect structure”.

Examiner’s Note
10.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819